Citation Nr: 0425683	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-07 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for a low back disorder 
as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1976 to December 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in the Board's remand of June 2003 has 
been accomplished to the extent possible, and that this 
matter is now ready for appellate review.


FINDINGS OF FACT

1.  Chondromalacia of the right knee is manifested by 
symptoms that more nearly approximate chondromalacia with 
pain on functional use.

2.  Chondromalacia of the left knee is manifested by symptoms 
that more nearly approximate chondromalacia with pain on 
functional use

3.  A low back disorder is not related to service-connected 
knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5014 (2003).

3.  A low back disorder is not causally related to service-
connected disability.  38 C.F.R. § 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that this matter has now been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claims and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in the rating decision of July 2001, the rating 
decision of January 2002, the May 2002 statement of the case, 
the Board's remand of June 2003, correspondence dated in June 
2003, and the supplemental statement of the case issued in 
June 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, the veteran has been advised of the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records that are not in the record 
or sufficiently addressed by documents in the claims file.

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the regional 
office (RO) came on or after the appellant received the 
initial unfavorable rating action, and there is no notice 
that specifically requests that the appellant provide any 
evidence in the veteran's possession that pertains to the 
claims as addressed in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), as demonstrated by the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

The Board additionally notes that the record contains 
multiple VA examination reports and numerous VA treatments 
records that further permit the Board to assess the severity 
of the veteran's knee disabilities and the issue of whether 
any current findings or diagnosis of low back disorder are 
secondary to the veteran's service-connected knee 
disabilities.  Thus, based on all of the foregoing, the Board 
finds that remand of this matter for further notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.


I.  Entitlement to an Increased Evaluation for Chondromalacia 
of the Right and Left Knee

Background

The history of these disabilities shows that service 
connection for the left and right knee was originally granted 
by a rating decision in July 2001 based on service medical 
records.  The veteran was assigned a 10 percent rating for 
each knee, effective from January 2000, by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5014 (2003), which relates 
to osteomalacia.

The instant claim for increased rating was filed in September 
2001.

VA outpatient records from September 2001 reflect that the 
veteran complained of bilateral knee pain with occasional 
giving way that was worse with using stairs.  The examiner 
found that findings were consistent with chondromalacia of 
the patella, worse on the right, and the plan was for the 
veteran to use bilateral braces.  

VA joints examination in January 2002 revealed that the 
veteran reported wearing a brace on the left knee, and that 
the left knee would occasionally go out on him.  He also 
related difficulty with the right knee, and that this knee 
would also occasionally give way.  Physical examination 
revealed that the veteran walked with a slow but not antalgic 
gait.  His range of active motion of the right knee was noted 
to be full and without effusion.  There were also no meniscal 
signs and no instability.  The range of active motion of the 
left knee was also noted to be full and without effusion.  
There was no pain to palpation along the joint lines and no 
instability was indicated.  X-rays of both knees were 
interpreted to reveal negative findings.  The impression 
included history of right and left knee pain.

At the veteran's personal hearing in April 2002, the veteran 
testified that his knees caused a great deal of pain, 
affected his ability to work, tended to buckle on him, and 
required him to wear knee braces (transcript (T.) at pp. 1-
5).

VA outpatient records for the period of April 2002 to April 
2004 reflect that in October 2002, it was noted that the 
veteran used a cane as a result of his knee pain.  The 
records for this period otherwise reflect periodic evaluation 
of knee pain and the assessment of arthalgia.

At the veteran's hearing before the Board in February 2003, 
the veteran testified that he continued to have pain when 
walking, and that the knees would occasionally give way (T. 
at pp. 1-7).

VA spine examination in May 2004 revealed that the veteran 
continued to complain of pain in both knees with sensations 
of giving way.  He described difficulty with kneeling, 
squatting, or climbing.  Physical examination revealed that 
the veteran walked with a non-antalgic gait.  He was carrying 
the cane.  Examination of the knees failed to reveal any type 
of objective abnormality, and he had full range of motion 
with no instability or joint line pain.  The impression 
included right and left knee pain.



Rating Criteria and Analysis

The Board first notes that the RO continues to rate each knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014 for 
osteomalacia, presumably finding that while the veteran's 
knees did not demonstrate a compensable loss of motion, with 
diagnoses of chondromalacia of the knees, the veteran did 
continue to be entitled to 10 percent ratings for each knee 
under Diagnostic Code 5014, which is rated on limitation of 
motion of the affected parts, as arthritis (38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003)).  Even though the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. § 4.40 and 4.45 (2003) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups," 
(Deluca v. Brown, 8 Vet. App. 202, 206 (1995)), because there 
is no limitation of motion, the current rating already has 
given the veteran the benefit of doubt that he experiences 
some limitation of motion on use, and there is clearly no 
additional limitation of motion which can be compensated by 
an additional compensable rating for pain pursuant to Deluca 
v. Brown.  

In addition, the Board notes that although the veteran has 
complained of the occasional giving way of both knees and 
feelings of instability that cause him to use knee braces, 
there are no clinical findings of instability or subluxation, 
and the Board finds that such complaints have already been 
considered in order to justify 10 percent ratings for 
chondromalacia of the knees in light of the findings of full 
active motion and negative X-ray findings.  Thus, if the 
Board assigned separate 10 percent ratings for even slight 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), the Board finds that it would be necessary to reduce 
the veteran's current ratings under Diagnostic Code 5014 to 
avoid violating the rule against pyramiding.  38 C.F.R. 
§ 4.14 (2003).

Accordingly, the Board finds that a preponderance of the 
evidence is against a higher rating for either knee.


II.  Entitlement to Service Connection for a Low Back 
Disorder as Secondary to Service-Connected Disability

Background

Although service medical records do not reflect complaints or 
treatment of a low back disorder, it is the veteran's 
contention that his low back disorder is related to his 
service-connected knee disabilities.

VA outpatient records for the period of November 1982 to 
September 1983 reflect that in January 1983, the veteran 
complained of back pain relating to a work-related injury in 
November 1982.  In April 1983, there was a diagnosis of 
lumbosacral strain.  

VA outpatient records for the period of February 1999 to 
February 2002 reflect periodic treatment for complaints of 
back pain.  February 1999 magnetic resonance imaging (MRI) of 
the lumbar spine was interpreted to reveal focal disc bulge 
at L5-S1, nerve root foramen at L5-S1 narrowed, and minor 
multilevel degenerative joint disease of the spine.  In June 
1999, there was a diagnosis of spinal stenosis.  A November 
1999 MRI of the lumbar spine was interpreted to reveal minor 
multilevel degenerative changes of the lumbar spine without 
central canal stenosis.  

VA joints examination in January 2002 revealed that the 
veteran reported a work-related injury to the low back in 
1997, and that he currently used a transcutaneous electrical 
nerve stimulation (TENS) unit.  X-rays of the lumbar spine 
indicated negative findings, and the examiner was unable to 
establish a causal relationship between the veteran's current 
complaints of back pain and the veteran's service-connected 
knee problems.  

At the veteran's personal hearing in April 2002, the veteran 
testified that he was claiming his back condition was 
secondary to his bilateral knee condition (T. at pp. 3-4).

VA outpatient records for the period of April 2002 to April 
2004 reflect additional periodic treatment for low back pain.

At the veteran's hearing before the Board in February 2003, 
the veteran stated that he believed that because of the 
problem with his knees, he could not use his legs as much in 
lifting objects, and this caused problems with his back (T. 
at p. 5).  

VA spine examination in May 2004 revealed that the veteran 
continued to complain of pain in the low back.  He was 
currently using a cane.  He also used medications 
intermittently.  The veteran denied any recent MRI studies 
since the one in November 1999 that was reportedly negative.  
Because of his back, he had difficulty with bending, 
stooping, and lifting.  Physical examination revealed that 
the veteran voluntarily limited his range of motion of the 
lumbar spine, complaining of significant discomfort.  
However, he was able to do toe and heel walking on this 
evaluation.  

The impression included low back pain, status post work-
related injury.  Once again, it was the examiner's opinion 
that the veteran's low back pain was not caused by, or a 
result of his service-connected knee problems.


Analysis

It is the veteran's contention that his current low back 
disability is related to his service-connected knee 
disabilities, and the Board would first recognize that the 
record indicates diagnoses that permit the Board to conclude 
that the veteran suffers from a current disability of the low 
back.  

However, as the veteran has been repeatedly advised by the RO 
and the Board at the time of his Board hearing in February 
2003, in order to prevail in his claim, the veteran must 
produce medical evidence of a causal relationship between his 
knee disabilities and a current low back disorder.  The 
veteran has not come forward with such evidence.

In addition, while the Board has sought to assist the veteran 
in the development of his claim, that assistance has resulted 
in an unequivocal opinion that there is no such relationship, 
and the January 2002 VA examiner reiterated that opinion 
after examining the veteran on a second occasion in May 2004.

The Board would also note that the veteran's statements 
linking his knee disabilities to his low back disability 
carry little, if any, weight since the veteran has not been 
shown to have the type of medical expertise to diagnose a low 
back disorder or to link such a disorder to his service-
connected knee disabilities.  Espiritu v. Derwinski, 2 Vet. 
App. 268 (1992).  

The record also reflects that since 1982, the veteran has 
sustained multiple work-related injuries to his back.

Therefore, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is also against the 
veteran's claim for service connection for a low back 
disorder as secondary to service-connected disability.  
38 C.F.R. § 3.310(a).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.

The claim for service connection for a low back disorder as 
secondary to service-connected disability is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



